—In a proceeding pursuant to CPLR article 78, inter alia, to review a determination of the respondents refusing to exempt certain parcels of real property from taxes pursuant to Real Property Tax Law § 420-a, the petitioner appeals from a judgment of the Supreme Court, Orange County (Leavitt, J.), dated March 14, 1994, which dismissed the petition.
Ordered that the judgment is reversed, on the law, without costs or disbursements, the petition is reinstated, and the matter is remitted to the Supreme Court, Orange County, for further proceedings consistent herewith.
The Supreme Court erred in holding that the instant proceeding pursuant to CPLR article 78 is barred by the Statute of Limitations. In this proceeding, in which it is alleged that the respondents unlawfully levied taxes on an exempt property (see, Kahal Bnei Emunim & Talmud Torah Bnei Simon Israel v Town of Fallsburg, 78 NY2d 194, 204-205), the four-month Statute of Limitations period commences upon receipt of the tax bill and not when the final assessment roll is filed (see, Matter of Adventist Home v Board of Assessors, 83 NY2d 878, 880; see also, Kahal Bnei Emunim & Talmud Torah Bnei Simon Israel v Town of Fallsburg, supra, at 205). Because there exists questions of fact as to when the petitioner received the bills for the 1992 and 1993 tax years, the matter is remitted to the Supreme Court for further findings. Mangano, P. J., Joy, Krausman and Florio, JJ., concur.